Citation Nr: 1048232	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-19 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a slipped capital femoral 
epiphysis with degenerative changes and sclerosis of the right 
hip.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to February 
2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).

In December 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review. 


FINDINGS OF FACT

1.  A slipped capital femoral epiphysis with degenerative changes 
and sclerosis of the rip hip clearly and unmistakably existed 
prior to service.

2.  The pre-existing slipped capital femoral epiphysis with 
degenerative changes and sclerosis of the rip hip clearly and 
unmistakably did not permanently increase in disability during 
service.


CONCLUSION OF LAW

The presumption of soundness for a slipped capital femoral 
epiphysis with degenerative changes and sclerosis of the rip hip 
at entrance is rebutted, and that disorder was not aggravated 
during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application. 
 VA notified the Veteran in correspondence dated in June 2007 of 
the information and evidence needed to substantiate and complete 
a claim of entitlement to service connection, to include notice 
of what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain.  It also notified the 
Veteran how disability evaluations and effective dates are 
assigned.

VA has also fulfilled its duty to assist the claimant, including 
obtaining service records and private medical records identified 
by the Veteran.  The Veteran has submitted records as well.  
Lastly, VA provided the Veteran with an examination in July 2010.  
On that note, the examination was conducted in response to the 
Board's December 2009 remand.  The purpose of the examination was 
to determine whether the slipped capital femoral epiphysis with 
degenerative changes and sclerosis of the rip hip pre-existed 
service, whether it was aggravated by service, or whether it was 
incurred in service.  The Board finds that the examiner addressed 
these questions adequately.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim.  Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or 
issue that precludes the Board from addressing the merits of this 
appeal. 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file to include his written contentions, VA medical records, and 
private medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting its decision, there 
is no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
warranted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, (2) 
in-service occurrence or aggravation of a disease or injury; and 
(3) a nexus between an in-service injury or disease and the 
current disability.  See generally Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009). 

Generally, veterans are presumed to have entered service in sound 
condition as to their health.  See 38 U.S.C.A. § 1111 (West 
2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
presumption of sound condition provides:

[E]very veteran shall be taken to have been in 
sound condition when examined, accepted, and 
enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or 
where clear and unmistakable evidence 
demonstrates that the injury or disease existed 
before acceptance and enrollment and was not 
aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2010).

This presumption attaches only where there has been an induction 
examination in which the later complained-of disability was not 
detected.  See Bagby, 1 Vet. App. at 227.

A history of pre-service existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone as 
distinguished from accepted medical principles, or on history 
alone without regard to clinical factors pertinent to the basic 
character, origin and development of such injury or disease.  
They should be based on a thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with due 
regard to accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the particular 
injury or disease or residuals thereof.  38 C.F.R. § 3.304(b)(1).

In Cotant v. Principi, 17 Vet. App. 116 (2003), the United States 
Court of Appeals for Veterans Claims (Court) determined that 
38 U.S.C.A. § 1111 mandates that, to rebut the presumption of 
sound condition, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  See also 
VAOPGCPREC 3-2003 (July 16, 2003).  The burden of proof is on the 
government to rebut the presumption of sound condition upon 
induction by clear and unmistakable evidence showing that the 
disorder existed prior to service, and that it was not aggravated 
in service.  Vanerson v. West, 12 Vet. App. 254, 258 (1999); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The word 
"unmistakable" means "an item cannot be misinterpreted and 
misunderstood, i.e., it is undeniable."  Vanerson, 12 Vet. 
App. at 258 (quoting WEBSTER'S NEW WORLD DICTIONARY 1461 (3rd 
Coll. Ed. 1988)).  See also Crippen v. Brown, 9 Vet. App. 412 
(1996).

An October 2003 entrance examination shows that clinical 
evaluations of the Veteran's lower extremities, spine and other 
musculoskeletal systems showed normal findings.  Thus, the 
Veteran is entitled to the presumption of soundness pertaining to 
his right hip.  The Board must next determine whether, under 
38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence that a 
disease or injury existed prior to service and was not aggravated 
during service.

The Board has carefully reviewed the evidence of record, and 
finds that a slipped capital femoral epiphysis with degenerative 
changes and sclerosis of the right hip clearly and unmistakably 
existed prior to entrance into service.  In this regard, twenty 
three days after service entrance the appellant reported a 
thirteen day history of right hip pain.  Physical examination 
revealed evidence of right hip trochanter bursitis.  A January 
2004 bone scan revealed evidence consistent with a minor stress 
injury.  He was diagnosed with a slipped capital femoral 
epiphysis  in mid January 2004.  The appellant's right leg was 
also noted to be 1.5 centimeters shorter than the left.  X-ray 
results showed degenerative changes in right femoral head and 
sclerosis in acetabulum consistent with old slipped capital 
femoral epiphysis.  The slipped capital femoral epiphysis was 
judged to have existed prior to enlistment.  

There is no competent evidence that an old slipped capital 
femoral epiphysis would have developed in a matter of two months.  
Indeed, the service medical professionals who saw the Veteran 
specifically determined that the disorder pre-existed service.  
Additionally, the Veteran was examined by a VA examiner in July 
2010, and she stated that there was clear and unmistakable 
evidence that the Veteran's right hip disorder existed prior to 
service in light of the severity of arthritic changes found on x-
ray films, and the Veteran's weight upon enlistment and during 
service.  She noted that slipped capital femoral epiphysis was 
most common in the adolescent period (for boys it was between 10 
and 16 years old).  The examiner noted reviewing the evidence of 
record and discussing the case with an orthopedic specialist in 
making this determination.  

The Board finds the in-service finding that the disorder existed 
prior to service, and the in-service finding that it was not 
aggravated by service, together with the July 2010 VA examination 
finding by medical professionals to be highly probative.  With 
the in-service finding, the medical professionals, after having 
the Veteran undergo a bone scan and x-ray, determined he had 
slipped capital femoral epiphysis which pre-existed service.  For 
example, it was initially thought that the Veteran had sustained 
a mild stress fracture based upon a bone scan; however, following 
an x-ray, the service medical professionals determined the 
Veteran had an old slipped capital femoral epiphysis, which 
existed prior to service.  They noted the Veteran's right lower 
extremity was shorter than the left lower extremity by 1.5 
centimeters.  There is no competent evidence explaining how this 
leg length discrepancy was incurred in-service.  As to the July 
2010 VA examination report, the examiner explained her rationale 
for coming to the conclusion that slipped capital femoral 
epiphysis with degenerative changes and sclerosis of the right 
hip existed prior to service.  

The Veteran has submitted an October 2009 private medical record 
from Dr. Nelson, who states that the Veteran had described a hip 
fracture on his right side while in service.  Dr. Nelson did not 
address whether the right hip fracture did not exist prior to 
service or whether it was incurred in service.  Rather, Dr. 
Nelson reported what the Veteran stated and then reviewed what 
appeared to be the inservice x-ray report, which he stated showed 
either a fracture through the femoral neck, or a slipped capital 
femoral epiphysis.  Notably, Dr. Nelson failed to address the 
etiology of the disorder.  He noted that the 2004 x-ray results 
were similar to x-rays taken in January 2007.  This evidence does 
not refute the in-service and July 2010 medical opinions.  

Therefore, the Board finds that slipped capital femoral epiphysis 
with degenerative changes and sclerosis of the right hip clearly 
and unmistakably existed prior to his entrance into active duty 
in October 2003.

The question now is whether slipped capital femoral epiphysis 
with degenerative changes and sclerosis of the right hip was 
aggravated during service.  See VAOPGCPREC 3-2003 (to rebut the 
presumption of sound condition, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service).

The Veteran does not specifically assert that slipped capital 
femoral epiphysis with degenerative changes and sclerosis of the 
right hip was aggravated during service.  Rather, he asserts that 
he incurred the hip disability during service.  The Board has 
carefully reviewed the evidence of record and finds that the pre-
existing slipped capital femoral epiphysis with degenerative 
changes and sclerosis of the right hip clearly and unmistakably 
was not aggravated during service.  

The Veteran began complaining of right hip pain approximately 
twenty-three days after service entrance.  At that time he stated 
that his pain began about two weeks prior.  He continued to 
complain of pain, and a bone scan was done in January 2004 
followed by an x-ray.  It was then recommended that the Veteran 
be discharged from service.  The medical professionals who the 
Veteran saw at that time found that the pre-existing disability 
was not permanently aggravated during service.  

The Board sought to obtain a VA medical opinion.  In the July 
2010 VA examination report, the examiner stated that the pre-
existing slipped capital femoral epiphysis with degenerative 
changes and sclerosis of the right hip was aggravated during 
service, but stated that whether any increase in disability was 
due to the natural progress of the pre-existing condition could 
not be determined without resorting to mere speculation.  She 
noted that while the Veteran was seen on numerous occasions in 
service, there was no way to determine whether or not he would 
have had these symptoms without a history of military service.  
She noted that the Veteran's nonservice connected obesity was a 
contributing favor for the development of the disorder, which may 
have aggravated the symptoms as well.  

The Board has accorded the inservice medical conclusion more 
probative value than the July 2010 examiner's finding.  The in-
service medical professionals determined that the disability was 
not aggravated during service, and they made that determination 
contemporaneously with the Veteran's service.  In other words, 
these examiners had an opportunity to examine the Veteran as he 
was experiencing the symptoms during his first two months of 
service.  The VA examiner could only review evidence from more 
than six years ago without having the opportunity to physically 
examine the Veteran at the time he was experiencing the symptoms.  
Additionally, based on the Veteran's own admissions, see May 2007 
VA Form 21-4142, Authorization and Consent to Release Information 
to VA (showing he first sought treatment for his right hip in 
November 2006), he did not begin seeking treatment for his right 
hip disability until almost three years after his service 
discharge.  This substantiates the inservice medical conclusion 
that the right hip was not permanently aggravated during service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (evidence of prolonged period without 
medical complaint can be considered, along with other factors 
concerning veteran's health and medical treatment, as evidence of 
whether per-existing condition was aggravated by military 
service); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) 
(Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.) 

There is no competent evidence of record stating that the 
disability was permanently aggravated beyond the natural progress 
of the disease process during service.

For the reasons stated above, the Board finds that the 
presumption of soundness at entrance is rebutted, that the 
evidence of record clearly and unmistakably shows that the 
Veteran had slipped capital femoral epiphysis with degenerative 
changes and sclerosis of the right hip prior to entering service 
in October 2003, and that the disorder was not aggravated by 
service.  Accordingly, entitlement to service connection for 
slipped capital femoral epiphysis with degenerative changes and 
sclerosis of the right hip is denied.  The benefit-of-the-doubt 
rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for slipped capital femoral 
epiphysis with degenerative changes and sclerosis of the right 
hip is denied.



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


